DETAILED ACTION
This Office Action is in response to the communication filed on 12/06/2018. 
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims --1-3, 5-6, 8-10, 12-13, 15-17, and 19-20 are objected to because of the following informalities:  
"Local Peer to Peer Direct Connection" in lines 1-2 of claim 1 should read "a local peer to peer direct connection." Similar issue also exists in claim 8.
"establish a direct connection" in lines 4-5 of claim 1 should read "establish the local peer to peer direct connection." Similar issue also exists in claims 8 and 15.
"receiving authentication" in line 7 of claim 1 should read "receiving an authentication response." Similar issue also exists in claims 8 and 15.
"forwarding an authentication response" in line 8 of claim 1 should read "forwarding the authentication response." Similar issue also exists in claims 8 and 15.

"the direct connection" in last line of claim 1 should read "the local peer to peer direct connection." Similar issue also exists in claims 8 and 15.
"an authentication response" in lines 4-5 of claim 2 should read "the authentication response." Similar issue also exists in claims 9 and 16.
"the encryption performed" in line 3 of claim 3 lacks antecedent basis. Similar issue also exists in claims 10 and 17.
"sending the Local Peer to Peer Direct Connection request" in lines 2-3 of claim 5 should read "sending a local peer to peer direction connection request." Similar issue also exists in claims 12 and 19.
"receiving the Local Peer to Peer Direct Connection acceptance…to the first peer" in last two lines of claim 5 should read "receiving a local peer to peer direct connection acceptance…at the first peer." Similar issue also exists in claims 12 and 19.
"the connectivity" in lines 2-3 of claim 6 lacks antecedent basis. Similar issue also exists in claims 13 and 20.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2006/0037072) in view of Mononen et al. (US 2005/0004968) further in view of Hautakorpi et al. (US 2011/0231491).
Claim 1, Rao teaches: 
A computer-implemented method of establishing Local Peer to Peer Direct Connection in network address translator (NAT) and overlay networks, (e.g. [0093], [0136]) the method comprising: 

performing an internal route propagation to the first peer via the relay gateway; and (e.g. fig. 2B, [0138], "the gateway 340…provides the first computing device 102a a second network identifier for the second computing device 102b. The second network identifier comprises an IP address or host name of the second computing device 102a directly or publicly accessible by the first computing device 102a, such as the last known public IP address of the second computing device 102b")
establishing a Local Peer to Peer Direct Connection between the first peer and the second peer for packet flow through the direct connection. (e.g. fig. 2B, [0138], "the first computing device 102a establishes a direct connection, 
Rao teaches one peer authenticates or authorizes another peer (e.g. [0147], "The remote access client 120 on the computing devices 102a-102b may use this key for secure and encrypted communicates, and/or to authenticate or authorize the other computing device") and does not appear to explicitly teach but Mononen teaches:
upon receiving authentication from the second peer at the relay gateway, forwarding an authentication response from the relay gateway to the first peer. (e.g. [0074], "Since mobile terminal 602 is acting as the information server, it first checks the access rights of the requesting terminal. If the requesting terminal is authenticated, mobile terminal 602 forwards the content indicated by the Request-URI to WAP gateway 604 via message 620. WAP gateway 604 then encapsulates the content received from mobile terminal 602 into an HTTP response and transmits the HTTP response to the requesting terminal")
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Mononen into the invention of Rao for the purpose of securely 
Rao-Mononen combination teaches performing an internal route propagation to the first peer via the relay gateway (see above) and does not appear to explicitly teach the underline part but Hautakorpi teaches:
an internal route propagation from the second peer. (e.g. fig. 3, [0049], "5. One or more intermediary nodes forward the get request to the node within the beta.com network which is responsible for H(john.doe@beta.com). The node responsible for H(john.doe@beta.com) can be either the callee's peer itself, or some other node in the beta.com network, depending on the network configuration. [0050] 6. Reply to the request which contains the IP address associated with john.doe@beta.com" [0051], "7. Forwarded reply" [0052], "8. Forwarded reply" [0053], "9. Forwarded reply")
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Hautakorpi into the invention of Rao-Mononen combination for the purpose of allowing a target peer to provide its IP address for establishing a connection with the requesting peer.
Claim 2, Rao-Mononen-Hautakorpi combination teaches: 

Same motivation as in claim 1 would apply.
Claim 3, Rao-Mononen-Hautakorpi combination teaches: 
establishing an encrypted route from the second peer to the first peer via the relay gateway, wherein the encryption performed is a symmetric key algorithm. (e.g. Rao [0139])
Claim 6, Rao-Mononen-Hautakorpi combination teaches: 
operating the first peer and the second peer in a headless mode when the connectivity to the relay gateway is disrupted, the relay gateway is cut off and the first peer and the second peer directly communication with each other. (e.g. Rao [0149])
Claims 8 and 15, these claims contain similar limitations as recited in claim 1 and are rejected using the same rationale to combine the references.



Claims 10 and 17, these claims contain similar limitations as recited in claim 3 and are rejected using the same rationale to combine the references.
Claim 13, this claim contains similar limitations as recited in claim 6 and is rejected using the same rationale to combine the references.
Claim 20, Rao-Mononen-Hautakorpi combination teaches: 
operate the first peer and the second peer in a headless mode when the connectivity to the relay gateway is disrupted. (e.g. Rao [0149])
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2006/0037072) in view of Mononen et al. (US 2005/0004968) in view of Hautakorpi et al. (US 2011/0231491) further in view of Tyukasz et al. (US 2012/0096172).
Claim 4, Rao-Mononen-Hautakorpi combination teaches: 
wherein the internal route propagation includes receiving a local internet protocol (IP) address associated with the second peer at the first peer via the relay gateway. (e.g. Rao [0138])

a port address (e.g. [0040]-[0041])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Tyukasz into the invention of Rao-Mononen-Hautakorpi combination for the purpose of informing one peer of the port number of the other peer to enable communication between the peers.
Claims 11 and 18, these claims contain similar limitations as recited in claim 4 and are rejected using the same rationale to combine the references.
Claims 5, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2006/0037072) in view of Mononen et al. (US 2005/0004968) in view of Hautakorpi et al. (US 2011/0231491) further in view of Fernando et al. (US 2004/0034776).
Claim 5, Rao-Mononen-Hautakorpi combination does not appear to explicitly teach but Fernando teaches:

receiving the Local Peer to Peer Direct Connection acceptance from the second peer to the first peer. (e.g. fig. 1, [0026])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Fernando into the invention of Rao-Mononen-Hautakorpi combination for the purpose of establishing and authenticating a direct peer connection through encrypted authenticated connections (Fernando [0024]).
Claims 12 and 19, these claims contain similar limitations as recited in claim 5 and are rejected using the same rationale to combine the references.
Claim 14, Rao-Mononen-Hautakorpi-Fernando combination teaches:
wherein when the Local Peer to Peer Direct Connection is established, the relay gateway is cut off and the first peer and the second peer directly communication with each other. (e.g. Rao [0149])
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2006/0037072) in view of Mononen et al. (US 2005/0004968) in view of .
Claim 7, Rao-Mononen-Hautakorpi-Fernando combination does not appear to explicitly disclose but Tyukasz teaches:
generate a peer table at a gateway with IP address and port information; and (e.g. [0040]-[0041])
propagate the peer table from the gateway to the first peer and the second peer. (e.g. [0040]-[0041])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Tyukasv into the invention of Rao-Mononen-Hautakorpi-Fernando combination for the purpose of informing the peers of the public network addresses and port numbers of each other to enable communication between the peers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this Office action: US 2010/0014536 discloses a method for building a connection channel between network terminals. US 2011/0082939 discloses a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752.  The examiner can normally be reached on M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/AMIE C. LIN/Examiner, Art Unit 2436